PER CURIAM: *
Claudio Zarate appeals his guilty-plea conviction and sentence for possession with the intent to distribute marijuana. Zarate contends that the sentencing scheme of 21 U.S.C. § 841 is facially unconstitutional in light of Apprendi v. New Jersey, 580 U.S. 466, 120 S.Ct. 2848, 147 L.Ed.2d 435 (2000). This argument is foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000). Zarate raises the issue only to preserve it for Supreme Court review. The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.